 Case 5:20-cv-00503-DSF-KK Document 1 Filed 03/12/20 Page 1 of 10 Page ID #:1



 1
     ASCENSION LAW GROUP
 2   PAMELA TSAO (SBN: 266734)
     17802 Irvine Blvd.
 3   Suite A117
     Tustin, CA 92780
 4   PH: 714.783.4220
     FAX: 888.505.1033
 5   Pamela.Tsao@ascensionlawgroup.com
 6   Attorneys for Plaintiff HOANG MINH LE
 7

 8
                             UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     HOANG MINH LE, an individual            Case No.: 5:20-cv-00503
12
                Plaintiff,                   VERIFIED COMPLAINT FOR
13
          vs.
14                                              (1) VIOLATION OF THE UNRUH
     BCS INVESTMENTS, LLC, a limited                CIVIL RIGHTS ACT
15   liability company
                                                    (CALIFORNIA CIVIL CODE
16              Defendants.                         §§ 51, 52);
17                                              (2) VIOLATIONS OF THE
                                                    AMERICANS WITH
18
                                                    DISABILITIES ACT OF 1990
19
20

21

22

23

24

25

26
27

28


                                  VERIFIED COMPLAINT
 Case 5:20-cv-00503-DSF-KK Document 1 Filed 03/12/20 Page 2 of 10 Page ID #:2



 1                                               I.
                                              SUMMARY
 2

 3           1.    This is a civil rights action by Plaintiff HOANG MINH LE (“Plaintiff”)
 4   for discrimination at the building, structure, facility, complex, property, land,
 5   development, and/or the entire parking lot surrounding the shopping plaza located at:
 6   710 N. Mountain Ave., Ontario, California 91762 (the “Property”). Plaintiff lives
 7   approximately 15 minutes from the Property and is often in the area and visits the area
 8   at least once a month for dining and entertainment purposes. During this visit,
 9   Plaintiff desired to patronize the floral shop “Urban Florist” located on the Property.
10           2.    Plaintiff seeks damages, injunctive and declaratory relief, attorney’s fees
11   and costs pursuant to the Americans with Disabilities Act of 1990 (42 U.S.C. §§
12   12101, et seq.) and related California statutes1 against Defendant, the tenant and/or
13   owner of the Property BCS INVESTMENTS, LLC, a limited liability company
14   (“Defendant”).
15                                                   II.
16                                         JURISDICTION
17           3.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343
18   for ADA claims.
19           4.    Supplemental jurisdiction for claims brought under parallel California
20   law – arising from the same nucleus of operative facts – is predicated on 28 U.S.C §
21   1367.
22           5.    Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
23                                               III.
24                                              VENUE
25           6.    All actions complained of herein take place within the jurisdiction of the
26   United States District Court, Central District of California, and venue is invoked
27   pursuant to 28 U.S.C. § 1391(b), (c).
28   1
      Plaintiff is not currently asserting a cause of action under California Civil Code § 55, but may
     amend his complaint at a later time upon discovery of facts which give rise to such a claim.
                                                    1
                                       VERIFIED COMPLAINT
 Case 5:20-cv-00503-DSF-KK Document 1 Filed 03/12/20 Page 3 of 10 Page ID #:3



 1
                                                IV.
 2
                                               PARTIES
 3
           7.       On information and belief, Plaintiff alleges that Defendant is, or was at
 4
     the time of the incident, the owners, operators, lessors and/or lessees of the Property,
 5
     and consist of a person (or persons), firm, company, and/or corporation.
 6
           8.       Plaintiff is a T-12 paraplegic, and as a result is unable to walk or stand,
 7
     and thus requires a use of a wheelchair at all times when traveling in public. Plaintiff
 8
     is “physically disabled” as defined by all applicable California and United States laws,
 9
     and a member of the public whose rights are protected by these laws.
10
                                                V.
11
                                               FACTS
12
           9.       On February 13, 2019 Plaintiff patronized the Property. The Property is
13
     a sales or retail establishment, open to the public, which is intended for nonresidential
14
     use and whose operation affects commerce.
15
           10.      Plaintiff visited the Property and encountered barriers (both physical and
16
     intangible) that interfered with Plaintiff’s ability to use and enjoy the goods, services,
17
     privileges and accommodations offered at the facility. To the extent known by
18
     Plaintiff, the barriers at the Property included, but are not limited to the following:
19
20
                 a. The access aisle and/or accessible parking spaces have slopes and cross
21
                    slopes that exceed 2.0%, including but not limited to ramps that protrude
22
                    into access aisles creating excessive sloping. Without a level parking
23
                    space, it becomes difficult for Plaintiff to unload/transfer from his vehicle
24
                    as his wheelchair rolls.
25
                 b. To the extent that the ramps protruding onto the access aisle are intended
26
                    to provide an accessible pathway, the ramps are too steep and do not
27
                    contain the required handrails, thus making it extremely unsafe for
28
                    Plaintiff to use.
                                                     2
                                        VERIFIED COMPLAINT
 Case 5:20-cv-00503-DSF-KK Document 1 Filed 03/12/20 Page 4 of 10 Page ID #:4



 1
                 c. There are no accessible pathways connecting the various stores and
 2
                    buildings located at the Property. Specifically, pathways are too narrow
 3
                    and/or steep thus making it difficult for Plaintiff to travel throughout the
 4
                    Property.
 5
           11.      These barriers to access are listed without prejudice to Plaintiff citing
 6
     additional barriers to access after inspection by Plaintiff’s access consultant, per the
 7
     9th Circuits standing standards under Doran v. 7-Eleven, Inc. 524 F.3d 1034 (9th Cir.
 8
     2008). These barriers prevented Plaintiff from enjoying full and equal access to the
 9
     Property.
10
           12.      Plaintiff experienced difficulty, discomfort and embarrassment as a result
11
     of the accessible barriers he encountered. He continues to be deterred from visiting
12
     the Property because of the future threats of injury created by these barriers. Plaintiff
13
     would patronize the Property once the barriers are removed as he enjoys patronizing
14
     the stores at the Property and lives close to the Property.
15
           13.      On information and belief, Plaintiff alleges that Defendant knew that
16
     these elements and areas of the Property were inaccessible, violate state and federal
17
     law, and interfere with (or deny) access to the physically disabled. Moreover,
18
     Defendant has the financial resources to remove these barriers from the Property
19
     (without much difficult or expense), and make the Property accessible to the
20
     physically disabled. To date, however, the Defendant refuses to remove those
21
     barriers.
22
           14.      On information and belief, Plaintiff alleges that at all relevant times,
23
     Defendant has possessed and enjoyed sufficient control and authority to modify the
24
     Property to remove impediments to wheelchair access and to comply with the
25
     Americans with Disabilities Act Accessibility Guidelines and Title 24 regulations.
26
     Defendant has not removed such impediments and has not modified the Property to
27
     conform to accessibility standards.
28
                                                VI.
                                                   3
                                       VERIFIED COMPLAINT
 Case 5:20-cv-00503-DSF-KK Document 1 Filed 03/12/20 Page 5 of 10 Page ID #:5



 1
           FIRST CAUSE OF ACTION: VIOLATION OF CALIFORNIA LAW
 2
           INCLUDING: THE UNRUH ACT, CIVIL CODE §§ 51, 52 AND THE
 3
      AMERICANS WITH DISABILITIES ACT AS INCORPORATED BY CIVIL
 4
                                      CODE SECTION 51(f)
 5
           15.    Plaintiff incorporates the allegations contained in paragraphs 1 through
 6
     14 for this claim and incorporates them herein.
 7
           16.    At all times relevant to this complaint, California Civil Code § 51 has
 8
     provided that physically disabled persons are free and equal citizens of the state,
 9
     regardless of disability or medical condition:
10
           All persons within the jurisdiction of this state are free and equal, and
11
           no matter what their sex, race, color, religion, ancestry, national
12
           origin, disability, or medical condition are entitled to the full and
13
           equal accommodations, advantages, facilities, privileges, or services
14
           in all business establishments of every kind whatsoever. Cal. Civ.
15
           Code § 51(b).
16
           17.     California Civil Code § 52 provides that the discrimination by Defendant
17
     against Plaintiff on the basis of his disabilities constitutes a violation of the anti-
18
     discrimination provisions of §§ 51 and 52.
19
           18.    Defendant’s discrimination constitutes a separate and distinct violation of
20
     California Civil Code § 52 which provides that:
21
           Whoever denies, aids or incites a denial, or makes any discrimination
22
           or distinction contrary to section 51, 51.5 or 51.6 is liable for each and
23
           every offense for the actual damages, and any amount that may be
24
           determined by a jury, or a court sitting without a jury, up to a
25
           maximum of three times the amount of actual damage but in no case
26
           less than four thousand dollars ($4,000) and any attorney’s fees that
27
           may be determined by the court in addition thereto, suffered by any
28
           person denied the rights provided in Section 51, 51.5 or 51.6.
                                                   4
                                      VERIFIED COMPLAINT
 Case 5:20-cv-00503-DSF-KK Document 1 Filed 03/12/20 Page 6 of 10 Page ID #:6



 1
           19.    Any violation of the Americans with Disabilities Act of 1990 (as pled in
 2
     the Second Cause of Action) constitutes a violation of California Civil Code § 51(f)
 3
     thus independently justifying an award of damages and injunctive relief pursuant to
 4
     California law. Per § 51(f), “[a] violation of the right of any individual under the
 5
     Americans with Disabilities Act of 1990 … shall also constitute a violation of this
 6
     section.”
 7
           20.    In addition to the occurrence in February 2019 Plaintiff is entitled to
 8
     $4,000.00 in statutory damages for each additional occurrence of discrimination under
 9
     California Civil Code § 52. Plaintiff continues to be deterred from visiting the
10
     Property and thus is entitled to an additional $4,000.00 in statutory damages for each
11
     additional instance of deterrence or discrimination which occurs from the date of this
12
     complaint until a final judgment is rendered in this action.
13
           21.    The actions and omissions of Defendant as herein alleged constitute a
14
     denial of access to and use of the described public facilities by physically disabled
15
     persons within the meaning of California Civil Code §§ 51 and 52. As a proximate
16
     result of Defendant’s action and omissions Defendant has discriminated against
17
     Plaintiff in a violation of Civil Code §§ 51 and 51.
18
                                              VII.
19
      SECOND CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
20
                  DISABILITIES ACT OF 1990 (42 USC §§ 12101 et seq.)
21
           22.    Plaintiff incorporates the allegations contained in paragraphs 1 through
22
     21 for this claim and incorporates them herein.
23
           23.    As part of the Americans with Disabilities Act of 1990 (“ADA”),
24
     Congress passed “Title III – Public Accommodations and Services Operated by
25
     Private Entities.” 42 U.S.C. § 12181 et seq. The Property is one of the “private
26
     entities” which are considered “public accommodations” for purposes of this title,
27
     which includes any “restaurant, bar, or other sales or rental establishment serving food
28
     or drink.” § 301(7)(B).
                                                 5
                                     VERIFIED COMPLAINT
 Case 5:20-cv-00503-DSF-KK Document 1 Filed 03/12/20 Page 7 of 10 Page ID #:7



 1
           24.    The ADA states that “[n]o individual shall be discriminated against on
 2
     the basis of disability in the full and equal enjoyment of the goods, services, facilities,
 3
     privileges, advantages, or accommodations of any place of public accommodation by
 4
     any person who owns, leases, or leases to, or operates a place of public
 5
     accommodation.” 42 U.S.C. § 12182.
 6
           25.    The acts and omissions of Defendant set forth herein were in violation of
 7
     Plaintiff's rights under the ADA and the regulations promulgated thereunder, 28 CFR
 8
     Part 36 et seq.
 9
           26.    On information and belief, Plaintiff alleges that the removal of each of
10
     the barriers complained of by Plaintiff as hereinabove alleged, were at all times herein
11
     mentioned "readily achievable" under the standards §§ 30 l and 302 of the ADA. As
12
     noted hereinabove, removal of each and every one of the architectural barriers
13
     complained of herein were also required under California law. Further, on information
14
     and belief, alterations, structural repairs or additions since January 26, 1993 have also
15
     independently triggered requirements for removal of barriers to access for disabled
16
     persons per § 303 of the ADA. In the event that removal of any barrier is found to be
17
     "not readily achievable," Defendant still violated the ADA, per§ 302(b )(2)(A)(v) by
18
     failing to provide all goods, services, privileges, advantages and accommodations
19
     through alternative methods that were readily achievable.
20
           27.    On information and belief, as of the date of Plaintiff’s encounter at the
21
     Property and as of the filing of this Complaint, the Defendant has denied and
22
     continues to deny full and equal access to Plaintiff and to other disabled persons,
23
     including wheelchair users, in other respects, which violate Plaintiff's rights to full and
24
     equal access and which discriminate against Plaintiff on the basis of his disability,
25
     thus wrongfully denying to Plaintiff the full and equal enjoyment of the goods,
26
     services, facilities, privileges, advantages and accommodations, in violation of§§ 302
27
     and 303 of the ADA. 42 USC§§ 12182 and 12183.
28
           28.    On information and belief, Defendant has continued to violate the law
                                                  6
                                      VERIFIED COMPLAINT
 Case 5:20-cv-00503-DSF-KK Document 1 Filed 03/12/20 Page 8 of 10 Page ID #:8



 1
     and deny the rights of Plaintiff and other disabled persons to access this public
 2
     accommodation since on or before Plaintiff's encounters, as previously noted.
 3
     Pursuant to the ADA, § 308, 42 USC 12188 et seq., Plaintiff is entitled to the
 4
     remedies and procedures set forth in§ 204(a) of the Civil Rights Act of 1964, 42 USC
 5
     2000(a)-3(a), as Plaintiff is being subjected to discrimination on the basis of disability
 6
     in violation of the ADA or has reasonable grounds for believing that he is about to be
 7
     subjected to discrimination. Pursuant to § 308(a)(2), "In cases of violations of§ 302(b
 8
     )(2)(A)(iv) and § 303(a) ... injunctive relief shall include an order to alter facilities to
 9
     make such facilities readily accessible to and usable by individuals with disabilities to
10
     the extent required by this title."
11
           29.     Plaintiff seeks relief pursuant to remedies set forth in§ 204(a) of the Civil
12
     Rights Act of 1964, 42 USC 2000(a)-3(a), and pursuant to Federal Regulations
13
     adopted to implement the Americans with Disabilities Act of 1990. Plaintiff is a
14
     qualified disabled person for purposes of § 308(a) of the ADA who is being subjected
15
     to discrimination on the basis of disability in violation of Title III and who has
16
     reasonable grounds for believing he will be subjected to such discrimination each time
17
     that he may attempt to use the Property and premises.
18
                                              PRAYER
19
           WHEREFORE, Plaintiff prays that this court award damages and provide relief
20
     as follows:
21
        1. Issue a preliminary and permanent injunction directing Defendant as current
22
     owners, operators, lessors, and/or lessees of the Property to modify the above
23
     described Property and related facilities so that each provides full and equal access to
24
     all persons, including but not limited to persons with physical disabilities who use
25
     wheelchairs, and issue a preliminary and permanent injunction directing Defendant to
26
     provide and maintain facilities usable by Plaintiff and similarly situated persons with
27
     disabilities, and which provide full and equal access, as required by law, including
28
     appropriate changes in policy;
                                                   7
                                      VERIFIED COMPLAINT
 Case 5:20-cv-00503-DSF-KK Document 1 Filed 03/12/20 Page 9 of 10 Page ID #:9



 1
        2. Retain jurisdiction over the Defendant until such time as the Court is satisfied
 2
     that Defendant’s unlawful policies, practices, acts and omissions, and maintenance of
 3
     inaccessible public facilities as complained of herein no longer occur, and can not
 4
     recur;
 5
        3. Award to Plaintiff statutory damages of $4,000 for each occurrence of
 6
     deterrence or discrimination experienced by Plaintiff until a final judgment is rendered
 7
     in this case, all according to proof;
 8
        4. Award to Plaintiff all appropriate damages, including but not limited to
 9
     statutory damages, general damages and treble damages in amounts within the
10
     jurisdiction of this Court, all according to proof;
11
        5. Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and
12
     costs of this proceeding as provided by law;
13
        6. Award to Plaintiff prejudgment interest pursuant to California Civil 17 Code§
14
     3291;
15
        7. Grant such other and further relief as this Court may deem just and proper.
16

17                                           ASCENSION LAW GROUP, PC

18
         DATE: March 10, 2020                    _____/s/ Pamela Tsao__
19                                           Pamela Tsao, attorney for Plaintiff
20
                                                        Hoang Minh Le
21

22

23

24

25

26
27

28


                                                    8
                                      VERIFIED COMPLAINT
Case 5:20-cv-00503-DSF-KK Document 1 Filed 03/12/20 Page 10 of 10 Page ID #:10



                                  VERIFICATION

       I, Hoang Minh Le, the plaintiff in this action, declare under penalty of
 perjury that I have reviewed the foregoing Verified Complaint. The allegations
 made therein are based upon personal knowledge known to me to be true and that
 everything represented here is true and correct. As to those allegations that I do not
 have personal knowledge of, such allegations are believed to be true based on
 specified information, documents, or both.




 Dated: 03/10/20
                                              Hoang Minh Le
                                              Plaintiff
